DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez (US 5467692 A) in view of Foy (US 6896322 B1).
Regarding claim 1, Perez discloses a portable-device support apparatus, comprising: 
a surface element (22, Fig. 2) configured to support placement of a cooking pot (see Fig. 3 showing where the surface element supports placement of a cooking pot at stops 40); and 
a plurality of first fixed support elements (24, Fig. 1) directly coupled to the surface element, each first fixed support element having an end proximal to the surface element and an end distal from the surface element.



Perez fails to disclose:
a plurality of second movable support elements; and a plurality of fastening devices, each second movable support element being coupled to a respective first fixed support element by a respective one of the fastening devices, wherein: each fastening device is configured to translate back and forth along a respective one of the first fixed support elements between the proximal and distal ends, and 
the apparatus having a first deployed position in which each fastening device is at the distal end and each second movable support element extends at an angle from the first fixed support element to which each second movable support element is coupled, and having a storage position in which each fastening device is at the proximal end.

Foy teaches a folding chair, comprising: 
a plurality of second movable support elements (17+18, Fig. 2); and 
a plurality of fastening devices (48, Fig. 2), each second movable support element being coupled to a respective first fixed support element (37+38, Fig. 1) by a respective one of the fastening devices, wherein: 
each fastening device is configured to translate (via slots 49+ 50, see Fig. 2) back and forth along a respective one of the first fixed support elements between the proximal (top end of the slot) and distal ends (bottom end of the slot), and the apparatus having a first deployed position in which each fastening device is at the distal end and each second movable support element extends at an angle from the first fixed support element to which each second movable support element is coupled (Fig. 2), and having a storage position in which each fastening device is at the proximal end (Fig. 3).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Perez to include a plurality of second movable support elements; and a plurality of fastening devices, each second movable support element being coupled to a respective first fixed support element by a respective one of the fastening devices, wherein: each fastening device is configured to translate back and forth along a respective one of the first fixed support elements between the proximal and distal ends, and the apparatus having a first deployed position in which each fastening device is at the distal end and each second movable support element extends at an angle from the first fixed support element to which each second movable support element is coupled, and having a storage position in which each fastening device is at the proximal end.  The motivation to combine is so that the legs can be extended outwardly for improved stability during a deployed configuration, and retracted for a transport/stowed configuration.  
Regarding claim 3, modified Perez discloses wherein, in the storage position, each second movable support element is disposed at least partially within a respective first fixed support element (see Fig. 1 of Foy).  
Regarding claim 4, modified Perez discloses wherein the translational movement of each fastening device is at least partially rectilinear (see Foy).  
Regarding claim 5, Perez discloses a port configured to receive combustible fuel (see Fig. 1 showing a port for the gas line 32).  
Regarding claim 6, Perez discloses wherein the surface element is fluidly coupled to the port and configured (i.e., capable) to combust the fuel received by the port (if it is hot enough, then it can combust the fuel).
Regarding claim 11, Perez discloses (see Foy) wherein each of the first fixed support elements has a slot portion formed therein, wherein each of the fastening devices is positioned within a respective slot portion, and wherein each fastening device translates back and forth within the respective slot portion.  
Regarding claim 12, Perez discloses (see Foy) a plurality of pivots (83, Fig. 1), each pivot configured to stabilize and constrain a position of a respective one of the second movable support elements when the apparatus is in the deployed position.  It is not clear if the pivots are rivets.  However, the Examiner is taking Official Notice that it is well known and common knowledge to use rivets as pivot joints.  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez (US 5467692 A) in view of Foy (US 6896322 B1), as applied to claim 1, and further in view of Berkowitz (US 5638761 A).
Regarding claim 2, Perez fails to disclose wherein, in the storage position, each first fixed support element is disposed at least partially within a respective second movable support element.  
However, Berkowitz teaches a folding table, wherein, in the storage position, each first fixed support element (23) is disposed at least partially within a respective second movable support element (21a+22).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Perez wherein, in the storage position, each first fixed support element is disposed at least partially within a respective second movable support element.  The motivation to combine is to reduce the number of fixed support elements (from 2 to 1) needed to guide the movable support elements.  The result is reduction in the number of parts.

Response to Arguments
Applicant's arguments filed 11/4/2022 have been fully considered but they are not persuasive. 
Applicant asserts:
Perez describes the smoker enclosure 14 as comprising "a substantially cylindrical hollow shell 58 having a dome 60 formed on the upper portion thereof and a plurality of smoker legs each indicated as 62 attached to the lower portion thereof." Cooking pots are not hollow shells, or they would not be capable of holding the items they are intended to cook. Further, as shown in the excerpt below from Figure 3, hollow shell 58 is positioned on top of mounting bracket element 72 and is not supported by surface element 22. Accordingly, Perez fails to disclose "a surface element configured to support placement of a cooking pot" as recited in claim 1.
Examiner’s response:
First, claim 1 recites a “surface element configured to support placement of a cooking pot” (emphasis added).  The cooking pot is not part of the claimed invention.  As long as the surface element is capable of supporting a cooking pot, then the claim limitation is met.  Perez discloses a surface element (22) that can support any conventional cooking pot.  For example, see Figs. 3 and 6 showing where the surface element supports a bottom of a cooking pot at stop 40.  
Second, the rejection of claim 1 has been clarified to show that the cooking pot is supported by the surface element at stop 40.  

Applicant asserts:
Foy does not disclose each of the limitations of claim 1 admittedly not disclosed by Perez. For example, claim 1 recites that "each fastening device is configured to translate back and forth along a respective one of the first fixed support elements between the proximal and distal ends." As shown in Figure 2 of Foy, however, the slots 49, 50 are only located at the top (let's say that is proximal) of the inner upright walls 37, 38. The distal end of the inner upright walls 37, 38 is near the point where the L-shaped wall 33 is connected to the lower end 68 of the rear leg 21 by pivot 74 as shown in Figure 2. Hence, the alleged fastening device 48 only translates back and forth along a portion of the proximal end of the alleged first fixed support element. Hence, Foy does not disclose the limitations of claim 1.

Examiner’s response:
The proximal and distal ends in the rejection refer to the ends of the slots (49, 50), not the extreme ends of the fixed support elements (37, 38).  The distal end is examined to be an end at some distance away from the proximal end.   

Applicant asserts:
Moreover, the Office states that it "would have been obvious...to modify Perez to include a plurality of second movable support elements; and a plurality of fastening devices..." as set forth in claim 1. The alleged motivation is to improve stability when deployed and retracted for transport and stowing. One problem with this alleged motivation to combine is that the combination outdoor cooker and smoker of Perez already has a set of sturdy legs that can be partly detached to make the cooker and smoker more portable and storable. Adding the second movable support elements and the fastening devices would only add cost and complexity where they are not needed. A person skilled in the art would not be motivated to introduce more cost and complexity for no perceptible benefit. Rather, the only motivation in this instance appears to be hindsight guided by the claim limitations, which is not permitted.

Examiner’s response:
The outdoor cooker of Perez can be made sturdier with legs that can extend outward. Although costs may be higher for extendable legs, the costs would be acceptable for consumers who desire an outdoor cooker that would harder to tip over if accidentally bumped.  This feature would be especially beneficial when positioning the cooker on grass or other uneven surfaces.

Applicant asserts:
A second problem is that there is no certainty that the modification would work. To couple the front legs 17, 18 with the pivots 48 of Foy to the upper and lower hollow support leg sections 44 and 46 of Perez would require a slot, running from the proximal end to the distal end, to be added to each of the upper and lower hollow support leg sections 44 and 46 or Perez. It is unclear if such a slot would interfere with the embodiments disclosed by Perez for detaching the leg sections, for example this might cause one or more components of the leg coupler 48 to fall out, but it is clear that it would only work when the leg sections are attached. Once the leg sections are detached, the slot would be open ended at the new distal end of the upper hollow support leg section and the pivot 48 would simply fall out of the slot. This would require a further redesign of the Perez detachment embodiments that is not addressed by the Office.

Examiner’s response:
There would not be any issue with the modification since the devices of Perez and Foy are simple mechanical devices.  It is within the capabilities of a person skilled in the art to make the necessary modifications needed to incorporate extendable legs onto the cooker of Perez.  Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant asserts:
A third problem with the alleged motivation to combine is that the Office fails to address why a person of ordinary skill in the art, considering how to make the fixed support elements of a portable-device support apparatus used for supporting a cooking pot extendable and retractable would look to a folding chair for ideas. Applicant contends that the two fields, cooking apparatus and folding chairs, are not analogous. Per MPEP 2141.01(a), in "order for a reference to be 'reasonable pertinent' to the problem, it must 'logically [] have commended itself to an inventor's attention in considering his problem." To make this determination, the Office should consider the problem faced by the inventor, as reflected in the specification.

The Office has misconstrued the problem to be solved in Perez and as a result has improperly relied on non-analogous art. Perez already teaches that the leg sections disclosed in Perez may be detached from one another so as to reduce the height of the combination outdoor cooker and smoker. This would also solve the problem of making the Perez cooker and smoker more transportable/stowable such that there would be no further motivation to make the remaining upper hollow support leg sections 44 further retractable. Furthermore, Perez also illustrates in Figure 1 that the smoker legs 62 extend down along the sides of the cooking element 12 and next to the upper hollow support leg sections 44. This means that even if a person was motivated to make the upper hollow support leg sections 44 further retractable, it would do them little good without also making the smoker legs 62 retractable as well.

Examiner’s response:
Foy is reasonably pertinent to the problem faced by the inventor.  The Inventor was concerned about providing an outdoor stove with legs that can extend during use and retract during storage/transport.  Foy teaches a solution to this problem by providing legs that extend during use and retract during storage.  Therefore, Foy is analogous art.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762